Citation Nr: 1504293	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The appellant served in the Army National Guard of Tennessee between May 1979 and September 1993, to include periods of active duty for training from June 1979 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction was transferred to the Regional Office (RO) in Nashville, Tennessee.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless appeals systems.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested an opportunity to testify at a hearing conducted at the RO via videoconference technology.  A hearing was scheduled to take place in January 2015.  Prior to the date of the hearing, in January 2015, the appellant's representative requested to reschedule the hearing so that the representative could prepare for the hearing.  As such, the matter should be remanded to schedule a hearing for the appellant.  

The Board notes that in request to postpone the hearing, the representative also requested a copy of the claims file.  In January 2015, the VA Records Management Center sent the representative a letter informing her that her request was going to be fulfilled.  On remand, the RO should ensure compliance with the request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the representative receives the documents requested.  

2.  After completion of the above, schedule the appellant for a hearing at the RO via videoconference technology.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




